Citation Nr: 9908483	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for flat feet.

Entitlement to service connection for a low back disability.

Whether the non-compensable disability evaluation for polyps, 
left maxillary sinus with sinus headaches, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from October 1991 to September 
1996.

This appeal arises from a December 1996 rating decision 
which, in pertinent part, denied service connection for flat 
feet and a back disability and which granted service 
connection for polyps, left maxillary sinus with sinus 
headaches and assigned a non-compensable disability 
evaluation.

This final decision will be limited to the issue of service 
connection for flat feet.  The remaining issues will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
flat feet has been obtained by the originating agency.

2.  The veteran had mild, asymptomatic bilateral pes planus 
previous to his active service.

3.  His preexisting bilateral pes planus increased in 
severity during his active service; there is no clear and 
unmistakable evidence that the increase in disability was due 
to the natural progress of the condition.


CONCLUSION OF LAW

The veteran's bilateral pes planus, which pre-existed his 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991); 38 C.F.R. § 3.306 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral pes 
planus. After reviewing the record, the Board finds that his 
claim is plausible; therefore, it is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The current record shows that on examination in July 1991 for 
enlistment in the Army, a diagnosis of mild, asymptomatic, 
pes planus, not considered disabling, was made.  At the time 
of the veteran's May 1996 Medical Evaluation Board 
examination he indicated that he had not had any foot 
trouble.  On examination, no diagnosis of pes planus was 
made.  Service clinical records show that the veteran was 
seen in August 1996 for complaints of flat feet which were 
painful with prolonged standing, running or marching despite 
orthosis/bracing and medications.

At the time of a November 1996 Department of Veterans Affairs 
(VA) examination, the veteran reported that he was told at 
the time of his discharge by the examining physician that he 
had flat feet and was given arch supports.  He stated that 
his feet became painful if he had to stand for long periods 
of time.  On examination of his feet, the examiner found that 
the arches were well maintained.  It was reported that 
radiologic examination of the feet revealed bilateral mild to 
moderate hallux valgus.  The impressions included flat feet, 
not found.

VA outpatient treatment records reflect that the veteran was 
seen in July 1997 for complaints of painful feet, right 
greater than left, for the past year.  He related that the 
toes curled in and hurt the second digit.  He wore arch 
supports which he had received the previous year but 
indicated that there had been no benefit from the inserts.  
The findings on examination included a reduction in the 
medial arch upon walking and reformation on elevation.  The 
diagnoses included flexible flat foot.  When the veteran was 
seen the following month flexible pes planus was again noted.

While a diagnosis of bilateral pes planus was made at the 
time of the veteran's service entrance examination, at that 
time, in July 1991, the condition was described as mild and 
asymptomatic.  The record shows that it was not until August 
1996 that the veteran first reported experiencing significant 
problems related to his bilateral pes planus and the record 
demonstrates that he has continued to experience problems.  
Although the November 1996 examination report did not find 
bilateral pes planus, he did complain of pain and an 
examination conducted less than one year following his 
separation from service found his condition to be symptomatic 
on weight bearing.

While the current severity of the veteran's bilateral pes 
planus is unclear, the fact remains that previous to service 
the condition was mild and asymptomatic, during service it 
became symptomatic and shortly after service the condition 
was symptomatic on weight bearing.  There is no clear and 
unmistakable evidence that this increase in disability was 
due to the natural progress of the condition.

The Board, after reviewing the entire record, has determined 
that there is an approximate balance of positive and negative 
evidence with respect to whether the veteran's preexisting 
bilateral pes planus was aggravated during active service.  
Considering this, and the requirement that benefit of the 
doubt must be given to the veteran, the Board concludes that 
service connection should be granted for his bilateral pes 
planus.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§ 3.306.


ORDER

Entitlement to service connection for flat feet is granted.  
To this extent the appeal is allowed.



REMAND

The veteran is also seeking service connection for a low back 
disability.  While the impression following the November 1996 
VA examination included pain in the back, no cause found, the 
service medical records reflect that a diagnosis of thoracic 
scoliosis was made at the time of the veteran's entrance 
examination and that during service the veteran was found to 
have a right thoracic and a left lumbar scoliosis which was 
probably due to a left leg length discrepancy.  The diagnoses 
in May 1996 included mechanical low back pain, unresponsive 
to all conservative measures secondary to scoliosis and leg 
length discrepancy.  In light of this, previous to 
considering the veteran's appeal, the Board is of the opinion 
that the exact nature of his claimed low back disability 
should be determined.

The third issue set out on the title page is whether the non-
compensable disability evaluation for polyps, left maxillary 
sinus with sinus headaches, was proper.  The issue is phrased 
in this fashion as the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), in Fenderson v. West, 12 
Vet. App. 119 (1999), concluded that an appeal for a higher 
rating based upon an original claim for service connection is 
not a claim for an increased rating, and that "staged" 
ratings, separate ratings for separate periods of time based 
on the facts found, could be assigned.

It is herein noted that, while the record shows that a non-
compensable disability evaluation has remained in effect for 
the veteran's polyps, left maxillary sinus with sinus 
headaches, the supplemental statement of the case issued to 
the veteran and his representative in August 1997 erroneously 
indicated that a 10 percent disability evaluation had been 
assigned and may well have unfairly influenced the arguments 
presented by the veteran and his representatives.

The Board finds that the remaining issues should be REMANDED 
to the Regional Office (RO) for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the disabilities at issue since August 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of these records not 
included in the current claims file.

2.  Thereafter, the veteran should be 
afforded a VA examination to identify and 
differentiate the manifestations of, and 
evaluate the current severity of, his 
service-connected polyps, left maxillary 
sinus with sinus headaches.  All 
indicated studies should be performed, 
and all clinical manifestations should be 
set forth in detail.  The examiner should 
describe the specific details, and 
frequency, of any incapacitating and non-
incapacitating episodes reported by the 
veteran.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  Following the development requested 
in paragraph 1 above, the veteran should 
also be scheduled for an examination by a 
VA orthopedist to determine the etiology 
of the veteran's reported low back pain. 
This orthopedist is requested to review 
the veteran's claims file, including the 
service medical records and VA reports of 
examinations.  A complete history of the 
veteran's low back disability, including 
the original onset of symptoms, should be 
obtained from the veteran.  Following an 
examination of the veteran, to include 
all necessary tests and studies, the 
examiner is requested to proffer an 
opinion as to whether the low back 
symptomatology reported during service 
represented an increase in an underlying 
disability, or an acute exacerbation of 
symptoms.  If the symptoms do represent 
an increase in disability, the examiner 
should be asked to provide an opinion on 
whether the increase in disability is due 
to the natural progress of the disease.  
Reasons and bases for all opinions should 
be provided.

4.  After the RO has confirmed that the 
development requested above has been 
completed to the extent possible, the RO 
should again review the veteran's 
remaining claims.  With respect to the 
issue of whether the non-compensable 
disability evaluation for polyps, left 
maxillary sinus with sinus headaches, was 
proper, the RO should consider the 
regulations pertaining to the rating of 
respiratory disorders which became 
effective October 7, 1996, as well as  
consider the regulations pertaining to 
the rating of respiratory disorders which 
were in effect previous to October 7, 
1996.  If any of the remaining benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to secure clarifying 
information and afford the veteran due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


